DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-106835 was received on 13 July 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 04 June 2020 have been considered by the examiner.

Drawings
The drawings filed on 04 June 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shinjo (US PGPub 2018/0326764 A1), in view of Hideaki et al. (JP 2017-074741 A), utilizing a machine translation, hereinafter Hideaki.
With regard to Claim 1, Shinjo discloses a printing apparatus (Fig. 1) comprising: 
a transport roller configured to pull out recording paper from a paper roll and transport the recording paper in a transport direction (Figs. 1, 11; conveying roller 10, paper roll 1; ¶0060); 
a print head (15) configured to eject ink onto the recording paper (¶0057, Lines 12-14); 
an ink supply portion configured to supply the ink to the print head (¶0036); 
(cutter 16; ¶0037; Fig. 1) provided downstream of the print head in the transport direction of the recording paper (Fig. 1) and configured to cut the recording paper (¶0037); and 
a control portion configured to control the transport of the recording paper in a direction opposite to the transport direction in such a manner that, after the recording paper is cut (¶0051-0053; 0061), a leading end portion of the recording paper pulled out from the paper roll reaches a position of the print head from a position of the cutting mechanism (¶0061; Fig. 11A), 
wherein the ink supply portion extends from a region downstream of the print head in the transport direction of the recording paper and is coupled to the print head (¶0036, ink supply tank storing ink is supplied to the print head).
Shinjo discloses an ink supply coupled to the printhead, but does not explicitly disclose wherein the ink supply portion extends from a region downstream of the print head in the transport direction of the recording paper.
The secondary reference of Hideaki discloses wherein the ink supply portion extends from a region downstream of the print head in the transport direction of the recording paper (Fig. 1; transport direction shown by arrow; printhead 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ink supply portion of Hideaki, with the printing apparatus of Shinjo, in order to supply ink from a detachable ink source to a print head and having a cartridge mounting portion, as taught by (¶0001-0006).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 2 is that applicants claimed invention includes a printing apparatus having a carriage configured to have the print head mounted thereon and move along a carriage shaft; a first support member configured to support one end of the carriage shaft; and 
a second support member configured to support another end of the carriage shaft, wherein the ink supply portion includes a first supply pipe extending from a first ink housing portion via the first support member, a second supply pipe extending from a second ink housing portion via the second support member, a coupling member provided at the second support member and coupled to the first supply pipe and the second supply pipe, and a third supply pipe extending from the coupling member to the print head.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 3-6 are allowable because they depend from Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853